Citation Nr: 0939476	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating for kidney disease and 
dysfunction separate from the 20 percent disability rating 
currently assigned for hypertension with history of left 
pyelonephritis and renal calculi.

2.  Entitlement to an increased disability rating for left 
shoulder disability, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied a disability 
rating for kidney disease and dysfunction separate from the 
20 percent disability rating currently assigned for 
hypertension with history of left pyelonephritis and renal 
calculi.  The RO also increased the rating for left shoulder 
disability from 10 percent to 20 percent.  The Veteran has 
appealed for a rating higher than 20 percent for the left 
shoulder disability.


FINDINGS OF FACT

1.  The Veteran had left pyelonephritis and hypertension 
during service, and he has ongoing hypertension.

2.  The Veteran's left kidney has not been removed, and he 
does not require dialysis.

3.  Residuals of a renal calculus during service do not 
require any treatment separate from treatment for 
hypertension, and do not produce attacks of colic.

4.  Left shoulder disability produces limitation of motion; 
but, even with pain, motion of the left arm is not limited to 
25 degrees from the Veteran's side.


CONCLUSIONS OF LAW

1.  Residuals of kidney disorders, including left 
pyelonephritis and renal calculi, may not be assigned a 
disability rating or ratings separate from the 20 percent 
disability rating currently assigned for hypertension with 
history of left pyelonephritis and renal calculi.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.115, 4.115b, Diagnostic 
Codes 7508, 7509 (2009).

2.  The Veteran's left shoulder disability does not meet the 
criteria for a disability rating higher than 20 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating for Kidney Problems Separate from Rating for 
Hypertension

The Veteran received treatment during service for a left 
kidney disorder and for hypertension.  Shortly after 
separation from service, he filed a claim for service 
connection and disability compensation for several 
disabilities, including residuals of left pyelonephritis.  He 
indicated that the pyelonephritis that occurred during his 
service had resulted in loss of kidney function and in 
hypertension.  In a July 1994 rating decision, the RO granted 
service connection for hypertension with history of left 
pyelonephritis and renal calculi.  The RO assigned a 10 
percent disability rating, effective from the Veteran's 
separation from service.

In May 2006, the Veteran submitted a claim for a change in 
the way his kidney disorder residuals were rated.  He 
asserted that hypertension, pyelonephritis of the left 
kidney, and kidney stones should be rated separately, and 
that the conditions should be assigned ratings higher than 
the existing single 10 percent rating.

In an October 2006 rating decision, the RO granted an 
increase to a 20 percent rating, effective in May 2006, for 
hypertension with left pyelonephritis and renal calculi.  The 
RO continued to evaluate the hypertension and the kidney 
disorder history as a single disability.

In November 2006, the Veteran submitted a notice of 
disagreement (NOD) with the October 2006 rating decision.  
The Veteran again asserted that his hypertension, kidney 
dysfunction, and kidney calculi should be rated separated.  
In a June 2007 statement of the case (SOC), the RO addressed 
the issue as whether separate evaluations should be assigned 
for hypertension and for left pyelonephritis and renal 
calculi.  The Veteran continued and further explained his 
appeal in a substantive appeal received in July 2007.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Under the rating schedule, chronic pyelonephritis is rated as 
renal dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7504.  
Renal dysfunction is evaluated based on such factors as 
albumin levels, creatinine levels, the presence and severity 
of hypertension, and weakness or limitation of activity.  
38 C.F.R. § 4.115a.  Urinary tract infection is assigned a 
compensable rating if it requires long-term drug therapy, 
drainage, hospitalization at least once a year, or at least 
intermittent intensive management.  38 C.F.R. § 4.115a.

The rating schedule provides for evaluating kidney stones, or 
nephrolithiasis, as hydronephrosis, unless there is recurrent 
stone formation requiring diet therapy, drug therapy, or 
treatment procedures more than two times per year.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7508.  Hydronephrosis is 
compensably rated if there are at least occasional attacks of 
colic.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Hypertension is rated as follows:

Diastolic pressure predominantly 130 or more  
..... 60 percent

Diastolic pressure predominantly 120 or more  
...... 40 percent

Diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or 
more  ..................... 20 percent

Diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or 
more, or; minimum evaluation for an 
individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for control  
............................................ 
10 percent

38 C.F.R. § 4.104, Diagnostic Code 7101.

38 C.F.R. § 4.115, the regulations that address the 
evaluation of nephritis indicate that:

Separate ratings are not to be assigned 
for disability from disease of the heart 
and any form of nephritis, on account of 
the close interrelationships of 
cardiovascular disabilities.  If, 
however, absence of a kidney is the sole 
renal disability, even if removal was 
required because of nephritis, the absent 
kidney and any hypertension or heart 
disease will be separately rated.  Also, 
in the event that chronic renal disease 
has progressed to the point where regular 
dialysis is required, any coexisting 
hypertension or heart disease will be 
separately rated.


The Veteran asserts that his left kidney does not function, 
and that the lack of function in that kidney should be 
considered, for rating purposes, as equivalent to surgical 
removal of that kidney.  The rating schedule provides for a 
minimum rating of 30 percent for the removal of one kidney.  
38 C.F.R. § 4.115b, Diagnostic Code 7500.

During service, in May 1979, the Veteran was noted to have 
elevated blood pressure.  In July 1979, he was admitted to a 
hospital due to acute retention of urine.  Physicians found a 
left kidney calculus, and removed the calculus from the 
Veteran's bladder.  The treating physicians provided 
diagnoses of chronic left obstructive pyelonephritis 
secondary to left renal calculus, and absorptive 
hypercalcinuria.  In March 1980, a treating physician 
indicated that the Veteran had hypertension that was probably 
related to his kidney disorder.  Service treatment notes show 
ongoing treatment, including medication, for hypertension 
throughout the remainder of the Veteran's service.  
Interpreting an October 1986 scan of the Veteran's left 
kidney, physicians indicated that that kidney was smaller 
than the right kidney, had mildly delayed function, and was 
poorly functioning.  In 1991, a treating physician noted that 
the Veteran had mild renal insufficiency.

On VA medical examination in January 1994, the examining 
physician noted a history of surgery in 1979 for removal of a 
kidney stone from the bladder, followed by a 50 percent loss 
of kidney function and by chronic hypertension.  Blood 
pressure readings ranged from 142 to 152 systolic over 88 to 
100 diastolic.  The examiner's impressions included stage II 
hypertension and history of renal calculi.

The Veteran's claims file contains records of treatment from 
1997 to 2006 by private physician K. D. S., M.D.  In 1997, 
Dr. S. noted that the Veteran had a non-functioning left 
kidney due to kidney stone.  Dr. S. also noted that the 
Veteran had hypertension.  Dr. S. found that the Veteran had 
urinary tract infections in February 2000 and June 2000.  Dr. 
S. stated that the Veteran's hypertension was under good 
control.  On laboratory testing from 1997 to 2006, albumin 
levels were within the normal range.  Creatinine levels were 
within the normal range through 2005.  In May 2006, the 
creatinine level was 1.5 mg/dl, and thus was above the normal 
range of 0.6 to 1.3 mg/dl.


On VA examination in July 2006, the Veteran reported renal 
dysfunction since 1979, indicating that his left kidney was 
nonfunctioning.  He stated that the kidney disorder had 
caused hypertension, which was diagnosed in 1979.  He 
reported that he was on ongoing medication for hypertension.  
He related that he urinated every one to two hours during the 
day, and once every four hours at night.  He stated that he 
had difficulty starting his urine, and that his urine flow 
had decreased force.  He reported a history of recurrent 
urinary tract infections.  He denied functional impairment as 
a result of his kidney disorder.  The blood pressure readings 
during the examination were 132/64, 132/68, and 134/60.  A 
complete blood count was within normal limits, and urinalysis 
was normal.  The examining physician's diagnoses included 
hypertension, left pyelonephritis, and renal calculi.  The 
examiner found that hypertension did not produce functional 
limitations, and that the renal condition did not produce 
functional limitations.

The Veteran's left pyelonephritis may not be assigned a 
rating separate from the rating for hypertension.  Under 
38 C.F.R. § 4.115, heart disease and nephritis may not be 
rated separately.  The Veteran asserts that his left kidney 
does not function at all, and he contends that the loss of 
function of that kidney is equivalent to removal of the 
kidney.  That kidney has not been removed.  Whether the loss 
of function of a kidney is equivalent to removal of a kidney 
is a medical question.  The Veteran's lay assertion is not 
competent evidence of the medical equivalence of two 
different conditions.  The Veteran does not require dialysis, 
so his renal condition and hypertension may not be rated 
separately on that basis.

The regulations at 38 C.F.R. § 4.115 do not indicate that 
existing kidney stones, or nephrolithiasis, could not be 
rated separately from kidney-related cardiovascular 
disability.  The evidence does not indicate that the Veteran 
has any remaining or recurrent kidney stones.  Even if the 
Veteran had remaining or recurring kidney stones, the medical 
evidence does not indicate that he is in treatment for them, 
or that he has attacks of colic; so there is no basis for a 
compensable rating for kidney stones.  The Board therefore 
denies a separate rating for kidney stones.


Rating for Left Shoulder Disability

During service, in June 1992, the Veteran fell while running 
and sustained an injury of his left shoulder.  X-rays showed 
a fracture dislocation of the left shoulder with anterior 
dislocation of the humeral head.  The Veteran underwent 
surgery, which included open reduction of the dislocation and 
fixation of the humerus fracture.  His left arm was placed in 
an immobilizer.  In March 1993, he remained on a limited duty 
profile because of the condition of his left shoulder.  It 
was noted that he had decreased range of motion in his left 
shoulder, and he was exempted from overhead use of his left 
arm and carrying more than twenty pounds with his left arm.

Soon after separation from service the Veteran submitted a 
claim for service connection and disability compensation for 
his left shoulder disability.  The RO granted service 
connection, effective from separation from service, for a 
left shoulder disability status post fracture and dislocation 
with open reduction and internal fixation.  The RO assigned a 
10 percent disability rating.

In May 2006, the Veteran requested an increased rating for 
his left shoulder disability.  He wrote that he had very 
little mobility in his left arm and shoulder.  He stated that 
the shoulder went numb and was very painful.  In the October 
2006 rating decision, the RO granted, effective in May 2006 
an increase from 10 percent to 20 percent in the rating for 
left shoulder disability.  The Veteran appealed that rating 
decision, seeking a rating higher than 20 percent.  The Board 
will consider whether ratings higher than 20 percent are 
warranted for any period from May 2006 forward.

VA provides for evaluating shoulder disabilities under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  The 
Veteran is right handed.  Limitation of motion of the minor 
arm at the shoulder is rated at 30 percent if motion is 
limited to 25 degrees from the side, and 20 percent if motion 
is limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  When evaluation of a musculoskeletal disability 
is based on limitation of motion, VA regulations provide, and 
the United States Court of Appeals for Veterans Claims 
(Court) has emphasized, that evaluation must include 
consideration of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examination in January 1994, abduction of the left 
shoulder was limited to 90 degrees.

On VA examination in July 2006, the Veteran reported that he 
could not raise his left arm above his shoulder.  He 
described episodes of left shoulder pain, occurring twice a 
day and lasting half an hour each.  Left shoulder x-rays 
showed the surgical fixation plate and post-traumatic 
arthritis.  The examining physician noted evidence of limited 
and painful motion of the left shoulder.  There was no 
evidence of instability or weakness of that shoulder.  The 
ranges of active motion of the left shoulder were to 90 
degrees of flexion, 45 degrees of abduction, 40 degrees of 
external rotation, and 65 degrees of internal rotation.  The 
ranges of motion were the same with pain.  The examiner 
indicated that pain, fatigue, lack of endurance, and 
incoordination after repetitive use produced the limitation 
of motion seen on the examination.  The examiner stated that, 
because of his left shoulder disability, the Veteran should 
avoid using ladders, reaching overhead, and crawling.

In his November 2006 NOD, the Veteran asserted that the range 
of motion of his left shoulder was a lot less than the range 
reported on the July 2006 examination.  In his July 2007 
substantive appeal, the Veteran reported that he could only 
raise his left arm to 45 degrees without pain and stiffness.  
He stated that motion beyond that was so painful that it was 
not practical.

The Veteran asserts that left shoulder pain with motion of 
his left arm effectively limits motion of the arm to 45 
degrees from his side.  There is disagreement between the 
Veteran and the physician who examined the Veteran as to the 
functional limitation of motion of the disabled left 
shoulder.  Even the more restricted range reported by the 
Veteran, however, is consistent with the existing 20 percent 
rating.  There is no contention or other evidence that motion 
is limited to 25 degrees from the side, such as would warrant 
the next higher, 30 percent, rating.  The preponderance of 
the evidence, then, is against an increase above the existing 
20 percent rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, the Court has previously held 
that VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  

In this case, the Veteran was provided substantially complete 
notice in June 2006 and June 2008 letters, and the claim was 
readjudicated in a March 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Residuals of left pyelonephritis and renal calculi may not be 
assigned a disability rating or ratings separate from the 
existing rating for hypertension.

Entitlement to a rating higher than 20 percent for left 
shoulder disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


